PER CURIAM.
The appellant, Betty T. Randal, appeals a summary final judgment entered for the appellees who are medical doctors. Appellant’s complaint charged medical malpractice in the performance of cosmetic surgery. The trial judge entered a summary judgment for the appellees upon the basis of the pleadings, affidavits and discovery in the file. We have thoroughly examined the record in the light of appellant’s brief and we find that this case is governed by the principles set forth in Rosen v. Parkway General Hospital, Inc., Fla.App. 1972, 265 So.2d 93. See also Martin v. Parks, Fla.App. 1964, 165 So.2d 220; Crovella v. Cochrane, Fla.App.1958, 102 So. 2d 307.
Affirmed.